FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                      August 23, 2018
                     UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                       Clerk of Court
                                  TENTH CIRCUIT



 TRAVIS SHAMIER WILSON,

                Petitioner - Appellant,

 v.                                                     No. 18-5005
                                            (D.C. No. 4:14-CV-00422-JED-TLW)
 JIMMY MARTIN, Warden,                                  (N.D. Okla.)

                Respondent - Appellee.


          ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before PHILLIPS, McKAY, and BALDOCK, Circuit Judges.


      Petitioner Travis Wilson seeks a certificate of appealability to appeal the

district court’s denial of his § 2254 habeas corpus petition.

      Petitioner was convicted of first-degree murder and sentenced to life

imprisonment. His direct appeal and state post-conviction challenges were

unsuccessful.

      Petitioner then filed this federal habeas petition, in which he raised three

claims for relief: (1) the evidence presented at trial was insufficient to support



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
his conviction; (2) the trial court erred in admitting into evidence the 911 tape in

which Petitioner’s niece identified him as the person who shot her boyfriend, and

the court compounded the error by allowing the tape to be played more than once;

and (3) Petitioner received ineffective assistance of counsel with respect to his

right to testify at trial. The district court held that Petitioner’s third claim was

procedurally barred because Petitioner had not raised it in the state court. As for

Petitioner’s first and second claims, the district court concluded that Petitioner

had not met the demanding standard for relief under § 2254(d).

      Petitioner seeks a certificate of appealability to challenge the district

court’s denial of his first and second claims for habeas relief.

      We have carefully reviewed Petitioner’s brief, the record on appeal

(including all of the state trial transcripts and exhibits), and the relevant cases.

We are persuaded that reasonable jurists would not debate the correctness of the

district court’s decision. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). The

district court correctly and comprehensively explained why Petitioner was not

entitled to relief on any of the claims raised in his habeas petition, and we have

nothing to add to this explanation. We therefore DENY Petitioner’s request for a

certificate of appealability and DISMISS the appeal.

                                                Entered for the Court

                                                Monroe G. McKay
                                                Circuit Judge


                                          -2-